Citation Nr: 0616091	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-16 598A	)	DATE
	)
	)


THE ISSUES

1.  Whether a June 3, 1987, reconsideration decision of the 
Board of Veterans' Appeals (Board) was clearly and 
unmistakably erroneous in upholding a January 1984 Board 
decision which reduced the rating for anxiety neurosis from 
100 percent to 70 percent effective from May 1, 1983.

2.  Whether a June 3, 1987, reconsideration decision of the 
Board was clearly and unmistakably erroneous in upholding a 
January 1984 Board decision which denied entitlement to a 
total disability rating due to individual unemployability 
(TDIU).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

The appellant, the moving party, filed a May 2004 statement 
which has been accepted as a motion to revise or reverse, on 
the basis of CUE, a June 3, 1987, Board reconsideration 
decision, wherein the Board upheld a January 1984 Board 
decision which reduced the veteran's schedular rating for 
anxiety neurosis from 100 percent to 70 percent, effective 
May 1, 1983, and denied TDIU.  


FINDINGS OF FACT

1.  A January 1984 Board decision reduced the rating for 
anxiety neurosis from 100 percent to 70 percent and also 
denied a TDIU rating.

2.  A June 3, 1987, Board reconsideration decision upheld the 
Board's January 1984 decision which failed to properly apply 
38 C.F.R. § 3.343(a) in reducing the rating for anxiety 
neurosis from 100 percent to 70 percent.

3.  The error made in the June 1987 Board reconsideration 
decision is undebatable and had it not been made would have 
changed the outcome.

4.  As there was error in the Board's reconsideration 
decision which upheld the January 1984 rating reduction for 
anxiety neurosis from 100 percent to 70 percent, the claim 
for CUE for the denial of the claim for a TDIU rating is 
moot.


CONCLUSIONS OF LAW

1.  The Board committed CUE in its June 3, 1987, 
reconsideration decision in failing to restore the veteran's 
100 percent rating for anxiety neurosis, effective May 1, 
1983.  38 U.S.C.A. § 4003 (West 1982); 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 3.343, 4.132, Diagnostic Code 9400 
(1984); 38 C.F.R. § 19.183(a) (1986); 38 C.F.R. §20.1400-11 
(2005).

2.  The claim that the Board's June 3, 1987, reconsideration 
decision was clearly and unmistakably erroneous in failing to 
grant an award of TDIU is dismissed as moot.  38 U.S.C.A. § 
7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was in receipt of 100 percent rating for TDIU 
from May 28, 1971, to May 31, 1981, and a 100 percent 
schedular rating for anxiety neurosis from June 1, 1981.  The 
veteran's 100 percent schedular rating was reduced by the RO 
to 70 percent, effective May 1, 1983.  The veteran timely 
appealed to the Board.  In a January 1984 decision, the Board 
essentially denied restoration of the 100 percent schedular 
rating and denied a TDIU rating.  The Board noted that 

[p]sychiatrically, the veteran is shown 
to have improved materially and his 
psychiatric symptoms from an anxiety 
neurosis are not productive of more than 
serious impairment in the ability to 
establish and maintain effective or 
favorable relationships with people and 
pronounced impairment in the ability to 
obtain or retain employment.  [The 
criteria for a 70 percent rating]

See Board decision transcript (T.) at 6. 

The veteran's representative thereafter requested 
reconsideration of the Board's January 1984 decision.  He 
argued that full consideration was not given to 38 C.F.R. 
§§ 3.343(a) and 3.344(a).  He specifically argued that 
sustained material improvement in the veteran's anxiety 
neurosis was shown, and that full consideration was not given 
to 38 C.F.R. § 3.343(c) that the veteran was, in fact, 
employable.  Subsequently, the Board granted reconsideration 
of its January 1984 decision.  

In a June 3, 1987, reconsideration decision, the Board upheld 
the January 1984 decision.  In January 1984, the Board found 
that the evidence of record demonstrated that the veteran's 
anxiety neurosis had materially improved Specifically, the 
Board noted that "the Board was fully aware of 38 C.F.R. 
§ 3.344(a) even though those provisions were not specifically 
set forth in the prior Board decision."  T. at 6.  The Board 
further noted that the evidence then of record showed that 
the had sustained material improvement for about an 18-month 
period beginning January 1982 up until the time of the [VA] 
examination in June 1983."  It was also noted that VA 
examinations in December 1982 and June 1983 demonstrated that 
the veteran did not suffer from gross repudiation of reality.  
In addition, the Board found that, while the veteran's 
symptomatology was productive of serious social impairment 
and pronounced industrial impairment, the veteran was not 
precluded from all types of gainful employment.  

In June 19, 1987, the veteran requested a 100 percent rating 
for anxiety neurosis.  An August 1987 rating decision granted 
a 100 percent rating for anxiety neurosis, effective June 19, 
1987.  

Reconsideration of a Board decision may be accorded on motion 
by the appellant upon obvious error in fact or law.  38 
C.F.R. § 19.183(a) (1986); see also 38 U.S.C.A. § 4003 (West 
1982).  The term "obvious error" has been determined to be 
equivalent to CUE in VA decision making.  See Russell v. 
Principi, 3 Vet. App. 310, 314 (1992); VAOPGCPREC 25-95 (Dec. 
6, 1995), 61 Fed. Reg. 10,065 (1996).

The veteran's representative argues that the June 1987 
reconsideration Board decision contains clear and 
unmistakable error.  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.

(a) General. Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. (2) Special rule for Board decisions 
issued on or after July 21, 1992.

For a Board decision issued on or after July 21, 1992, 
the record that existed when that decision was made 
includes relevant documents possessed by the VA not 
later than 90 days before such record was transferred to 
the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be 
part of the record.

(c) Errors that constitute clear and unmistakable error. 
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made. If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis. A new medical 
diagnosis that ''corrects'' an earlier diagnosis 
considered in a Board decision. (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In his May 2004 Motion, the veteran argues that the Board 
committed CUE in its June 3, 1987, reconsideration decision.  
The veteran contends that his anxiety neurosis did not 
demonstrate material improvement as defined by 38 C.F.R. 
§ 3.343(a), and that he could not work due to the service-
connected disability.  

 
At the time of the January 1984 and June 1987 Board 
decisions, the standard regarding reduction of a 100 
disability rating was contained in 38 C.F.R. § 3.343(a).  
This provision stated that total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).

In January 1984 and June 1987, the rating criteria for 
anxiety neurosis provided the following:  When the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and psychoneurotic symptoms 
are of such severity that there is severe impairment in the 
ability to obtain or retain employment, a 70 rating is 
assigned.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1986).  

The Board concludes that the June 3, 1987 reconsideration 
Board decision contained clear and unmistakable error.  That 
decision upheld a January 1984 Board decision which failed to 
correctly apply the provisions of the 38 C.F.R. § 3.343(a).  

Under 38 C.F.R. 3.343(a), VA must find material improvement 
attained under the ordinary conditions of life, which goes 
further than simply a finding of material improvement.  In 
the January 1984, the Board merely found that psychiatrically 
the veteran was shown to have improved.  The Board then went 
on to state that the veteran's service-connected disability 
was productive of no more than the symptoms associated with a 
70 percent rating.  The Board, in January 1984, attempted to 
address the criteria found in 38 U.S.C.A. § 38 C.F.R. 
§ 3.343(a) by stating that the evidence showed that the 
veteran had sustained material improvement for about an 18 
month period from January 1982 to June 1983.  In June 1987, 
the Board adopted this same rationale in its finding of 
material improvement in the veteran's service-connected 
psychiatric condition.  In the 1984 or the 1987 Board 
decision, there was, however, no factual analysis as to 
whether this improvement was attained under the ordinary 
conditions of life.  There was no discussion whether this 
improvement was made while working or actively seeking work 
or whether the symptoms have been brought under control by 
prolonged rest, or generally by following a regimen which 
precluded work.  The Board's failure to find material 
improvement under the ordinary conditions of life, a material 
issue of fact, required by 3.343(a), was erroneous.  

Moreover, this error was undebatable and had it not been made 
would have changed the outcome of the case.  In this respect, 
the Board notes that there was no evidence showing that any 
improvement was made while the veteran was working, or 
seeking work.  Additionally, there is no discussion as to 
whether the Board's finding that the veteran had undergone 
material improvement was due to him not working or being in a 
controlled environment.  There was no discussion as to 
whether the veteran's service-connected psychiatric 
disability would allow him to work a job under the ordinary 
conditions of life.  In fact, the evidence shows that the 
veteran had not worked since the his rating reduction from 
100 percent to 70 percent.

In light of the foregoing, the Board concludes that the June 
3, 1987, Board decision was clearly and unmistakably 
erroneous in determining that the Board's reduction in the 
veteran's anxiety neurosis rating from 100 percent to 70 
percent was proper.  The result of this decision is that the 
veteran is entitled to reinstatement of the 100 percent 
rating effective from the date it was discontinued.


TDIU

Under 38 C.F.R. § 4.16(a), TDIU rating may be assigned where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
follow a substantially gainful occupation as a result of 
service-connected disability.  As the Board has granted a 100 
percent schedular rating for anxiety neurosis from May 1, 
1983, no additional monetary benefit would be available in 
the hypothetical case of a veteran having one service-
connected disability rated 100-percent disabling under the 
rating schedule and another, separate disability rated 
totally disabling due to individual unemployability under 38 
C.F.R. § 4.16(a).  See also Bowling v. Principi, 15 Vet. App. 
1 (2001); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  
Therefore, the claim must be dismissed as moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)).

ORDER

The motion to reverse and revise the June 1987 Board 
reconsideration decision on the grounds of clear and 
unmistakable error with respect to the decision to reduce the 
veteran's rating for anxiety neurosis from 100 percent to 70 
percent is granted.  

The claim that the Board's June 3, 1987, reconsideration 
decision was clearly and unmistakably erroneous in failing to 
grant an award of TDIU is dismissed as moot.



                       
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



